of the majority’s analysis,1 I am concerned that the opinion does not place sufficient emphasis on additional factors that are implicated by any decision to medicate a criminal defendant wdth mind altering drugs against his will.2 The limited factors identified in the majority *95opinion satisfy the interests of the state in bringing the defendant to trial, but do not adequately take into account substantial privacy and due process rights of the accused. Specifically, I believe that the majority *96opinion fails to place sufficient emphasis upon the requirement that there be a sound medical basis for treating the criminal defendant with antipsychotic drugs. Furthermore, the majority opinion fails to take into account adequately that the defendant’s right to receive a fair trial may be infringed if he is forced to undergo a trial while so medicated.
At the outset, I express my agreement with the majority that the state has a legitimate interest in attempting to restore a criminal defendant’s competence so that he can be tried for the crimes of which he is accused. As Justice Brennan wrote, “[t]he safeguards that the Constitution accords to criminal defendants presuppose that government has a sovereign prerogative to put on trial those accused in good faith of violating valid laws. Constitutional power to bring an accused to trial is fundamental to a scheme of ‘ordered liberty’ and prerequisite to social justice and peace.” Illinois v. Allen, 397 U.S. 337, 347, 90 S. Ct. 1057, 25 L. Ed. 2d 353, reh. denied, 398 U.S. 915, 90 S. Ct. 1684, 26 L. Ed. 2d 80 (1970) (Brennan, J., concurring). Nevertheless, a person’s rights to privacy and due process require that the state make an extraordinary showing before it may be allowed to administer antipsychotic drugs against the wishes of a criminal defendant. Like Justice Kennedy, I have “doubt that the showing can be made in most cases, given our present understanding of the properties of these drugs.” Riggins v. Nevada, 504 U.S. 127, 139,112 S. Ct. 1810, 118 L. Ed. 2d 479 (1992) (Kennedy, J., concurring).
I
According to the majority, in order for the state to override the defendant’s right to remain free from unwanted medication, it must prove certain factors “that assist in the measurement and weighing of the defendant’s privacy interests at stake.” The majority, *97however, seems to delimit the defendant’s privacy-interest merely to that of whether “the proposed drug regimen will not cause an unreasonable risk to the defendant’s health.” I disagree that a person’s fundamental right to remain free from unwanted medical treatment—especially treatment so drastic as forced medication with antipsychotic drugs—is so limited. Rather, I believe the trial court, in deciding whether to override a criminal defendant’s fundamental right to remain free from unwanted mind altering drugs, must also consider whether there is “a sound medical basis for the treatment.”3 Id., 140 (Kennedy, J., concurring).
In determining whether there is a sound medical basis for treating the defendant with antipsychotic drugs, the trial court must take into account such considerations as the nature of the defendant’s mental illness, the probability of successful treatment of that illness, the risk of harm to the defendant and the potential side effects of the medication. In the present case, on the basis of the record before us, which includes the testimony of forensic psychiatrist Kenneth Selig, I have serious reservations about whether the state clearly and convincingly has proved, or, on remand, will be able to prove, that there is a sound medical basis for treating the defendant against his will with antipsychotic drugs.4
*98Selig testified, for example, that the defendant’s mental illness could have been caused by either a psychiatric disturbance, such as schizophrenia, or organic brain damage attributable to years of alcohol abuse.5 If the defendant’s illness was the result of organic brain damage, forced medication would not be effective to return him to a level of competence necessary to allow the state to bring him to trial. On the contrary, according to Selig, forcibly medicating a patient with organic brain damage is only useful to prevent the person from being agitated or aggressive. The evidence in this case clearly shows that the defendant does not need medication for this purpose.6 Indeed, the defendant has not *99attempted to hurt others or himself since being confined to the Whiting Forensic Institute for evaluation and treatment. On the basis of this record, therefore, I have doubts whether there is a sound medical basis for the state’s attempts to treat the defendant with mind altering drugs.
II
The standards advanced by the majority also do not fully take into account an important due process right of the accused—that is, the right to receive a fair trial. As Justice Kennedy pointed out in Riggins, although antipsychotic drugs can have beneficent effects upon the mentally ill, their side effects also can compromise a criminal defendant’s right to a fair trial. “The drugs can prejudice the accused in two principal ways: 1) by altering his demeanor in a manner that will prejudice his reactions and presentation in the courtroom, and 2) by rendering him unable or unwilling to assist counsel.” Riggins v. Nevada, supra, 504 U.S. 142 (Kennedy, J., concurring). I shall discuss these in turn.
A
It is fundamental that “[a]t all stages of the proceedings, the defendant’s behavior, manner, facial expressions, and emotional responses, or their absence, combine to make an overall impression on the trier of fact, an impression that can have a powerful influence on the outcome of the trial. If the defendant takes the stand . . . his demeanor can have a great bearing on his credibility, persuasiveness, and on the degree to which he evokes sympathy.” Id. (Kennedy, J., concurring).
*100The side effects of antipsychotic drugs may include restlessness, tremors of the limbs, a diminished range of facial expression, a “sedation-like effect” that can affect the thought process, and drowsiness. Id., 142-43 (Kennedy, J., concurring); see also Washington v. Harper, 494 U.S. 210, 229-30, 110 S. Ct. 1028, 108 L. Ed. 2d 178 (1990). “As any trial attorney will attest, serious prejudice could result if medication inhibits the defendant’s capacity to react and respond to the proceedings and to demonstrate remorse or compassion. The prejudice can be acute during the sentencing phase of the proceedings, when the sentencer must attempt to know the heart and mind of the offender and judge his character, his contrition or its absence, and his future dangerousness. In a capital sentencing proceeding, assessments of character and remorse may carry great weight and, perhaps, be determinative of whether the offender lives or dies. See [W.] Geimer & [J.] Amsterdam, ‘Why Jurors Vote Life or Death: Operative Factors in Ten Florida Death Penalty Cases,’ 15 Am. J. Crim. L. 1, 51-53 (1987-1988).” Riggins v. Nevada, supra, 143-44 (Kennedy, J., concurring).
This very problem was brought home in striking fashion in this court’s recent case of Gold v. Warden, 222 Conn. 312, 610 A.2d 1153 (1992). In that case, which involved the petitioner’s competency to stand trial, Walter Borden, a forensic psychiatrist, testified about the high dosage of Navane, a tranquilizer, that the state had administered to the petitioner. According to Borden, the twenty milligram dosage “made the petitioner more apathetic, somnolent and unresponsive. He further testified that the ‘twenty milligrams for a maintenance dosage of Navane is high. It would tranquilize him no doubt. It would control his behavior. It reflected in the records and my examination, [that it] would interfere with his comprehension, with his awareness, with his ability to respond. It certainly would help *101him behave in the courtroom if sitting and not creating a disturbance is what is desired and that’s all.’ ” Id., 328 (Berdon, J., dissenting).
In Gold, the petitioner’s former attorney happened to be in the courtroom on one of the days when the petitioner was being tried. He later testified that, “I was struck by the fact that [Gold] seemed to be in a trance. He was staring straight ahead. He wasn’t reacting to anything going on in the courtroom. He did not even react to my presence in the courtroom. . . . His eyes were open but he wasn’t moving. He was simply occupying a chair.” (Internal quotation marks omitted.) Id., 316.
In addition, the effect of the medication on the petitioner in Gold v. Warden, supra, 316-17, was underscored by the following colloquy, which took place during the petitioner’s criminal trial between the prosecutor, the assistant defense counsel and the trial court:
“ ‘Mr. Scanlon [prosecutor]: If Your Honor please, I think that the defendant’s confrontation rights are being abandoned at this moment. I point that out to the court.
“ ‘The Court: Excuse me?
“ ‘Mr. Scanlon: I think his confrontation rights are being abandoned voluntarily by the defendant. I did want to point this out to Your Honor.
“ ‘The Court: Why?
“ ‘Mr. Scanlon: He seems to be sleeping.
“ ‘Mr. Serignese [assistant defense counsel]: No, he is not.
“ ‘Mr. Scanlon: He seems to be sleeping.
“ ‘Mr. Serignese: He’s just resting his eyes. He is not sleeping.
*102“ ‘The Court: No, the record will note that he, the defendant, is awake.
“ ‘Mr. Scanlon: His eyes are closed. Excuse me.
“ ‘The Court: Proceed.’ ”
The accused in a criminal trial has the right to present himself to the jury—in speech, appearance and personality—as he really is at the time of trial, and probably was at the time he allegedly committed the crime. In other words, he has the right to be himself without modification of his personality through the forced administration of antipsychotic drugs. Indeed, this is an especially important consideration in cases where the defendant seeks to prove, as an affirmative defense, that he lacked capacity due to a mental disease or defect; see General Statutes § 53a-13; or that he committed murder while under the influence of an extreme emotional disturbance. General Statutes § 53a-54a (a). In such cases, it may be important for the fact finder to perceive the defendant in his unmodified personality. Therefore, the state must prove, by clear and convincing evidence, that the administration of the antipsychotic drugs will not adversely affect the demeanor, appearance or personality of the defendant.7
*103B
In addition, forced medication may implicate a defendant’s right to receive a fair trial by hindering his ability to assist in his own defense. The medication may produce such a result in at least two ways.
First, a defendant “must be able to provide needed information to his lawyer and to participate in the making of decisions on his own behalf. The side effects of antipsychotic drugs can hamper the attorney-client relation, preventing effective communication and rendering the defendant less able or willing to take part in his defense. The State interferes with this relation when it administers a drug to dull cognition.” Riggins v. Nevada, supra, 504 U.S. 144 (Kennedy, J., concurring). Second, the unwanted medication may hinder the defendant’s ability to testify or to be alert during the prosecutor’s cross-examination of him. Indeed, in this court’s case of Gold v. Warden, supra, 222 Conn. 312, the forensic psychiatrist, Borden, testified that the petitioner’s ability to assist in his own defense had been impaired. Id., 328 (Berdon, J., dissenting). According to Borden, the petitioner “told me, in my examination of him, that he was kind of unclear about the trial. He thought it was going to go on, and all of a sudden, it was over. And he said he never got a chance to explain, or to question, or to say—he thought that would come up later about the evidence which he was convinced would exonerate him, and he said all of a sudden, it was over.” Id., 328 n.5 (Berdon, J., dissenting).
The majority now states in footnote 29, in response to this concurrence, that it never intended to allow the state forcibly to administer drugs to a defendant if the medication would interfere with his ability to assist in his own defense. Accordingly, when the majority states *104that the state must demonstrate that drugs forcibly administered to a defendant “will render him competent to stand trial,” the majority actually means the following: The state must prove by clear and convincing evidence not only that the drugs will render the defendant competent to stand trial, but also that the effects of the drugs will not interfere with his right to a fair trial, including his right to assist in his own defense. With this, I also agree.
In sum, due process of law, in the context of a defendant’s right to receive a fair trial, requires the state to prove clearly and convincingly that the drugs will neither alter the defendant’s demeanor or ability to react in a manner that will prejudice him, nor make him unable or unwilling to assist in his own defense.
Ill
I agree with Justice Kennedy’s summary of his position in Riggins: “If the State cannot render the defendant competent without involuntary medication, then it must resort to civil commitment, if appropriate, unless the defendant becomes competent through other means. If the defendant cannot be tried without his behavior and demeanor being affected in this substantial way by involuntary treatment, in my view the Constitution requires that society bear this cost in order to preserve the integrity of the trial process. The state of our knowledge of antipsychotic drugs and their side effects is evolving and may one day produce effective drugs that have only minimal side effects. Until that day comes, we can permit their use only when the State can show that involuntary treatment does not cause alterations raising the concerns enumerated in this separate opinion.” Riggins v. Nevada, supra, 504 U.S. 145 (Kennedy, J., concurring).
*105Subject to these concerns, I concur in the result.8

I agree with the majority, for example, that a trial court, in deciding whether to medicate a criminal defendant against his will, must take into account the factors enumerated in the majority opinion, and that the state must prove each of these factors by clear and convincing evidence. See part III of the majority opinion; State v. Metz, 230 Conn. 400, 413, 645 A.2d 965 (1994).


I do not join that part of the majority opinion that discusses the appointment of a health care guardian for the accused. Although I agree that the appointment of such a guardian may be prudent and beneficial in many circumstances, I do not believe that a guardian should be limited to the sterile task of protecting only the defendant’s “health care interests” or *95his “best medical interests.” Rather, I believe a guardian must take into account wider concerns, such as the individual’s religious convictions or deeply held beliefs about personal privacy, as well as any ramifications of the forced administration of mind altering drugs that are not related to health.
The trial court undoubtedly will give significant weight to the opinion of such a guardian, because the guardian will be viewed as the surrogate for the defendant. If the guardian is forced to limit his or her opinion only to the medical consequences of antipsychotic drugs, rather than to the cumulative effects on a whole person of being forcibly medicated, the administration of antipsychotic drugs will become the rule in all situations in which there is any therapeutic basis for it, regardless of its nontherapeutic consequences. A guardian concerned only with medical consequences, therefore, could completely undermine the other safeguards against forced medication set forth today by this court.
Depending upon the circumstances of a particular case and the individual involved, a number of persons or organizations may properly serve as a guardian of the person. A close family member, for example, often may be the most appropriate candidate. A stranger, on the other hand, may be less desirable, both because of a lack of personal knowledge about the accused and because of the public’s perception of him or her as an agent of the state. History has documented the practices of authoritarian governments administering mind altering drugs in order to advance state interests, and we should tread lightly in such a sensitive area. As Justice Kennedy noted, “medication of the type here prescribed may be for the very purpose of imposing constraints on the defendant’s own will, and for that reason its legitimacy is put in grave doubt.” Riggins v. Nevada, 504 U.S. 127, 145,112 S. Ct. 1810, 118 L. Ed. 2d 479 (1992) (Kennedy, J., concurring).
The majority dismisses the Connecticut Legal Rights Project, Inc. (Project), as a candidate because that organization “represents] clients in accordance with their expressed preferences.” The issue of whether the Project is or is not an appropriate candidate is not before this court. Neither party has briefed this issue, nor has the Project been asked to respond. Instead, the majority has decided, sua sponte and without the benefit of informed argument, that the Project is not an appropriate organization to serve as guardian. Although I note that the amicus brief filed by the Project indicates that the organization also is concerned with the dignity, privacy and “integrity of body and mind” of a person with a mental disability, I would not, on the basis of the record before us, decide whether the Project is or is not an appropriate candidate.


 The majority, in response to this concurrence, now states in footnote 31 of its opinion that it fully intends that the state must meet this standard. Accordingly, when the majority opinion states that the state must prove that “the proposed drug regimen will not cause an unreasonable risk to the defendant’s health,” it actually means that the state must prove, in the first instance, by clear and convincing evidence, that there is a sound medical basis for the administration of the drugs. With this element of the test so clarified, I agree.


 In his brief before this court, the defendant summarized Selig’s testimony as follows:
“(1) Mr. Garcia’s condition was consistent with either or both brain dam*98age related to alcohol abuse or a psychiatric disturbance that could be schizophrenia or some other paranoid disorder. . . .
“(2) The only value of antipsychotic medications in brain-damaged people is to control agitation or aggressive behavior-issues not very important to Mr. Garcia (emphasis added). . . .
“(3) The percentage of success with antipsychotics with respect to cognitive capacities are as follows: approximately one third of people who are given antipsychotic medications of the proper type at the proper dosage to the proper length of time considerably improve, about one third stay the same, and about one third get worse (a general kind of global analysis of all schizophrenic patients uncomplicated by alcohol or drug abuse or other problems) (emphasis added). . . .
“(4) While most people who are forcibly medicated are ultimately appreciative, a significant percentage resent the intrusiveness, side effects and humiliation, especially those such as Mr. Garcia who are paranoid. . . .
“(5) There are approximately 25 different types of medication; experimentation is required to establish the proper medication and proper dosage. . . .
“(6) The procedure of forcible medication often requires the patient to be held down by large male staff and forcible injections up to four times per day. The procedure can be emotionally deleterious to both staff and patient, there being no sense of alliance for the patient with the treatment team. Further, it can be emotionally traumatic to the patient even if he/she agrees to take the medication orally. . . .
“(7) Although antipsychotic medication would probably be the best mode of treatment for Mr. Garcia, there is no very good treatment for paranoid delusions. . . .”


 The state’s expert, psychiatrist Earl Biassey, agreed that the source of the defendant’s psychosis is undetermined.


 As Justice Kennedy pointed out in Riggins v. Nevada, supra, 504 U.S. 140-41, different legal standards apply under the federal constitution when *99the purpose of the involuntary medication is to ensure that the incarcerated person ceases to be a physical danger to himself or others. See Washington v. Harper, 494 U.S. 210, 110 S. Ct. 1028, 108 L. Ed. 2d 178 (1990).


 I do not agree with the majority’s suggestion in footnote 19 that a trial court need only consider the effects of the mind altering drugs on a defendant’s personality and demeanor at the time of trial, after the state has administered the drugs. According to the rationale of the majority, the state first can drug the defendant and then determine if the drugs will allow him to be brought to trial. By that time, however, the defendant will already have been deprived of his privacy right in being free from unwanted medication. This is, quite simply, putting the cart before the horse.
In my view, in order for the state to override the defendant’s privacy interest in the first instance, it must prove clearly and convincingly that by administering the drugs the state will be able to bring the defendant to trial. Such proof must include evidence that the drugs will not adversely affect the defendant’s demeanor and personality in such a way as to preclude a fair trial. To hold that the state may make this showing after the fact, at the time of trial, serves only to cheapen the right of privacy of an accused to be free from unwanted medication.


 In addition to raising these claims under the federal constitution’s due process clause, the defendant also argues that the forcible administration of antipsychotic drugs violates his common law right to privacy. I agree, and would hold that the standards we set forth today under the federal due process clause apply with equal force to the defendant’s right under the state common law.
Our case law makes clear that the common law of Connecticut recognizes that an individual has a fundamental privacy right in making his or her own choice about whether to receive medication. Chief Justice Peters, writing for the court in McConnell v. Beverly Enterprises-Connecticut, Inc., 209 Conn. 692, 701, 553 A.2d 596 (1989), acknowledged that “[t]he right to refuse medical treatment is a right rooted in this nation’s fundamental legal tradition of self-determination. In 1891, for example, the United States Supreme Court stated, ‘[n]o right is held more sacred, or is more carefully guarded, by the common law, than the right of every individual to the possession and control of his own person, free from all restraint or interference of others, unless by clear and unquestionable authority of law.’ Union Pacific Railway Co. v. Botsford, 141 U.S. 250, 251, 11 S. Ct. 1000, 35 L. Ed. 734 (1891) (court cannot order plaintiff to undergo surgical examination). Additionally, although the United States Supreme Court has not yet addressed the issue, the Fourth Circuit Court of Appeals has stated, ‘[t]he right to be free of unwanted physical invasions has been recognized as an integral part of the individual’s constitutional freedoms, whether termed a liberty interest protected by the Due Process Clause, or an aspect of the right to privacy contained in the notions of personal freedom which underwrote the Bill of Rights. The right to refuse medical treatment has been specifically recognized as a subject of constitutional protection.’ United States v. Charters, 829 F.2d 479, 491 (4th Cir. 1987) (right to refuse anti-psychotic medication).” This “common law right to refuse medical treatment is not absolute, and, in some cases, may yield to a compelling state interest.” Id., 716 (Healey, J., concurring). Accordingly, I would hold that, independent of any federal constitutional guarantees, the defendant’s right to be free from antipsychotic medication also is rooted in the common law of this state. The state may overcome this right by satisfying, by clear and convincing evidence, the test outlined in the majority opinion and in this concurrence.
Acknowledging the defendant’s right, under the adequate and independent ground of our state common law, to be free from forced medication allows this court to determine conclusively the nature of the defendant’s right and under what circumstances the interests of the state may outweigh this right. Michigan v. Long, 463 U.S. 1032, 1041, 103 S. Ct. 3469, 77 L. Ed. 2d 1201 (1983) (“If the state court decision indicates clearly and expressly that it is alternatively based on bona fide separate, adequate, and independent grounds, [the United States Supreme Court], of course, will not undertake to review the decision.”). By tying its standards only to the *106uncharted waters of federal jurisprudence, this court leaves open the possibility that the United States Supreme Court will, at some point in the future, either shrink the nature of the right or expand the circumstances under which the state may administer drugs against the defendant’s will. Indeed, in Riggins, the United States Supreme Court explicitly left open the question of under what conditions a state may forcibly medicate a criminal defendant with antipsychotic drugs. Anchoring this right to the state’s common law, however, would allow this court to “protect the rights and liberties of our people, however the philosophy of the United States Supreme Court may ebb and flow.” State v. Jewett, 500 A.2d 233, 235 (Vt. 1985).